MILLS, Judge.
Appellant, respondent mother in.the trial court, has appealed from a judgment awarding custody of the parties’ children to the appellee, petitioner father.
The sole issue raised on this appeal is whether the trial court erred in denying appellant’s motion to appoint counsel to represent her on the ground that she was “unable to afford the services of an attorney”.
Appellant’s counsel stated in the motion that he was representing appellant for the purpose of avoiding a default, though simultaneously he filed a motion to dismiss and an answer. Thereafter, counsel filed a *850memorandum of law in support of the two motions and advised the trial court he would be unable to attend the hearing. Subsequently, the trial court denied the motion to appoint counsel. After judgment rendered in appellee’s favor, counsel perfected this appeal.
At no time did either appellant or her counsel submit proof of any kind that appellant was indigent and unable to employ an attorney to represent her.
Though appellant’s attorney stated he was appearing for appellant for the purpose of avoiding a default, he not only filed two motions and a supporting memorandum on her behalf but also an answer, and then perfected an appeal from the adverse judgment.
In addition, counsel has failed to bring to the court’s attention and the court is unaware of any authority requiring the trial court to appoint an attorney to represent an indigent in a case of this kind and under the circumstances revealed by the record before the court.
Judgment affirmed.
BOYER, Acting C. J., and McCORD, J., concur.